         Case 1:19-cv-00637-MWP Document 13 Filed 06/23/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

DEMETRIUS SHARP,
                                                             DECISION & ORDER
                              Plaintiff,
                                                             19-CV-0637MWP
               v.

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
_______________________________________



                                PRELIMINARY STATEMENT

               Plaintiff Demetrius Sharp (“Sharp”) brings this action pursuant to Section 205(g)

of the Social Security Act , 42 U.S.C. § 405(g), seeking judicial review of a final decision of the

Commissioner of Social Security (the “Commissioner”) denying his application for

Supplemental Security Income Benefits (“SSI”). Pursuant to the Standing Order of the United

States District Court for the Western District of New York regarding Social Security cases dated

June 1, 2018, this case has been assigned to, and the parties have consented to the disposition of

this case by, the undersigned. (Docket # 12).

               Currently before the Court are the parties’ motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Docket ## 8, 10). For the

reasons set forth below, this Court finds that the decision of the Commissioner is supported by

substantial evidence in the record and is in accordance with applicable legal standards.

Accordingly, the Commissioner’s motion for judgment on the pleadings is granted, and Sharp’s

motion for judgment on the pleadings is denied.
             Case 1:19-cv-00637-MWP Document 13 Filed 06/23/20 Page 2 of 6




                                                  DISCUSSION

                  Sharp commenced this federal lawsuit seeking judicial review of the

Commissioner’s decision on the grounds that the ALJ improperly relied upon the stale opinion of

David Brauer (“Brauer”), MD, a state consultant who conducted a physical examination of Sharp

on May 18, 2016, and issued an opinion concerning Sharp’s physical limitations. (Docket # 8-1

at 9-11). According to Sharp, imaging subsequent to Brauer’s evaluation demonstrated that he

suffered from a rotator cuff tear in his left shoulder, which was repaired during a surgery

conducted in October 2017. (Id.). Because Brauer’s opinion predated the imaging and surgery,

Sharp maintains, reliance upon it was improper. (Id.). Sharp also challenges the ALJ’s Residual

Functional Capacity (“RFC”) assessment on the grounds that it was based upon the ALJ’s lay

opinion because the ALJ did not rely upon any medical opinion assessing Sharp’s functional

capacity after his shoulder surgery. (Id. at 11-16). Finally, Sharp challenges the ALJ’s step two

finding that his back impairment was not severe. (Id. at 16-18).

                  Although the majority of his brief is devoted to a recitation of the material facts in

the record and to his argument that the ALJ’s RFC assessment is unsupported because the sole

medical opinion to assess his physical limitations was Brauer’s pre-surgery opinion, Sharp

remarkably fails to acknowledge the existence of a second opinion upon which the ALJ relied.

Specifically, state medical consultant J. Quinlan (“Quinlan”), MD, reviewed Sharp’s medical

history, including records from his surgery and post-operative appointments, and rendered an

opinion of Sharp’s physical functional limitations. (Docket # 8-1; Tr. 458-711). Indeed, the ALJ

explicitly discounted Brauer’s opinion in favor of Quinlan’s opinion, reasoning that Quinlan had

had the opportunity to review the entire medical record, while Brauer’s opinion predated Sharp’s


         1
            The administrative transcript (Docket # 6) shall be referred to as “Tr. ___,” and references thereto utilize
the internal Bates-stamped pagination assigned by the parties.
                                                           2
           Case 1:19-cv-00637-MWP Document 13 Filed 06/23/20 Page 3 of 6




surgery. On this record, counsel’s omission constitutes an inexcusable and misleading oversight,

at best.

               In his decision, the ALJ explained:

               As for the opinion evidence, the undersigned finds that the opinion
               of J. Quinlan, M.D., [is] the most persuasive opinion in the record.
               Dr. Quinlan had the opportunity to review the entire longitudinal
               medical record . . . . Accordingly, the undersigned gives the
               opinion of Dr. Quinlan the most weight. . . .

                                                *       *   *

               In terms of Dr. Brauer’s opinion, . . . [t]he undersigned gives his
               opinion partial weight. . . . [H]is opinion is remote in time, as it is
               more than two years old, and does not address the claimant’s
               subsequent arthroscopic surgery of his left upper extremity or
               treatment from specialists. Thus, the undersigned considered the
               additional evidence submitted after Dr. Brauer’s examination and
               the claimant’s subjective complaints in providing the additional
               reaching limitations set forth in the [RFC].

(Tr. 99). In other words, the ALJ acknowledged the shortcomings of Brauer’s opinion and the

need for post-surgery evidence and evaluation, and afforded Quinlan’s opinion substantially

more weight than Brauer’s. Sharp seeks to persuade this Court to vacate the ALJ’s assessment

of Brauer’s opinion for the very reasons that the ALJ determined it should be afforded only

partial weight in favor of Quinlan’s opinion.

               Even though the Commissioner’s responsive briefing highlights the existence of

Quinlan’s opinion and the ALJ’s explicit reliance upon it, Sharp’s reply memorandum fails to

acknowledge or explain his striking omission of either. (Docket ## 10-1, 11). Rather, Sharp

argues that because Quinlan was a non-examining consultant his opinion could not be relied

upon by the ALJ in support of the RFC. (Docket # 11). As an initial matter, the Court need not

consider arguments raised for the first time in reply papers. See Jones v. Astrue, 2013 WL



                                                    3
         Case 1:19-cv-00637-MWP Document 13 Filed 06/23/20 Page 4 of 6




802778, *5 (E.D.N.Y.2013) (claimant's argument procedurally deficient when not raised in its

opening brief) (collecting cases).

               In any event, although some courts have noted that under certain circumstances

the opinion of a non-examining physician alone may be insufficient to support an RFC

assessment, see, e.g., Majdandzic v. Comm’r of Soc. Sec., 2018 WL 5112273, *6 (W.D.N.Y.

2018) (“[d]istrict [c]ourts in this Circuit have stated, as a general proposition, that while reports

from nonexamining consultants are entitled to some evidentiary weight, they cannot constitute

substantial evidence”), those circumstances are not present in this case. Rather, the ALJ’s

decision makes clear that the RFC was based upon a review of the entire record, including both

Quinlan’s and Brauer’s opinions (Quinlan’s opinion itself was based on his review of the entire

record), Sharp’s subjective complaints, medical records documenting Sharp’s improvement with

pain and range of motion subsequent to his surgery, and his lack of consistent treatment.

(Tr. 100). See Majdandzic v. Comm’r of Soc. Sec., 2018 WL 5112273 at *6 (“as explained

above, the ALJ did not rely on [the non-examining physician’s opinion] as sole support for her

RFC determination[;] . . . the ALJ also evaluated [the examining physician’s opinion], and

incorporated many of her findings into the RFC assessment, and she considered the medical

evidence and [plaintiff’s] testimony and credibility”); see also Camille v. Colvin, 652 F. App’x

25 (2d Cir. 2016) (summary order) (citing Diaz v. Shalala, 59 F.3d 307, 313 n.5 (2d Cir. 1995)

(“[t]he regulations . . . permit the opinions of nonexamining sources to override treating sources’

opinions provided they are supported by evidence in the record”)); Maleski v. Comm'r of Soc.

Sec., 2020 WL 210064, *4 (W.D.N.Y. 2020) (“[i]t is well settled that an ALJ is entitled to rely

upon the opinions of both examining and non-examining State agency medical consultants, since

such consultants are deemed to be qualified experts in the field of social security disability[;] . . .


                                                   4
         Case 1:19-cv-00637-MWP Document 13 Filed 06/23/20 Page 5 of 6




[t]he opinion of a non-examining source may override that of an examining source, even a

treating source, provided the opinion is supported by evidence in the record”); Rose o/b/o

X.G.T.A. v. Berryhill, 2019 WL 2453352, *3 (S.D.N.Y.) (“when supported by evidence in the

record, the opinion of a nonexamining physician can also constitute substantial evidence”),

report and recommendation adopted by, 2019 WL 2498279 (S.D.N.Y. 2019); Cheatham v.

Comm’r of Soc. Sec., 2018 WL 5809937, *6 (W.D.N.Y. 2018) (“[n]on-examining medical

consultants . . . may provide opinions which constitute substantial evidence”); Ortiz v. Comm’r

of Soc. Sec., 309 F. Supp. 3d 189, 205 (S.D.N.Y. 2018) (“[u]nder the regulations, the ALJ was

permitted to consider the opinion [of the non-examining physician] in making a disability

determination[;] . . . [m]oreover, the opinion of a non-examining medical expert . . . may be

considered substantial evidence if consistent with the record as a whole”).

               In sum, the manner in which Sharp’s counsel has litigated this appeal raises

substantial concern: first, her opening brief misleadingly omits any reference to Quinlan’s

opinion and the fact that the ALJ explicitly relied upon it and afforded it greater weight than

Brauer’s pre-surgery opinion, while at the same time contending that the ALJ improperly relied

upon Brauer’s opinion; and, second, her reply brief fails to explain her misleading omission of

any mention of Quinlan’s opinion, while at the same time advancing a general legal proposition

that is inapplicable to the circumstances of this case. Of course, counsel has a professional

responsibility to ensure that any filing is supported by at least a colorable basis. The need to

exercise due care is especially important in the context of social security appeals, the

unprecedented volume of which already taxes the resources of the judges of this court. Those




                                                 5
            Case 1:19-cv-00637-MWP Document 13 Filed 06/23/20 Page 6 of 6




resources can ill afford to be wasted on appeals that ignore or are flatly contradicted by salient

record evidence.2

                 I have considered Sharp’s remaining contentions and find them to be without

merit. Any error by the ALJ at step two in finding Sharp’s back impairment to be non-severe

was harmless because the ALJ proceeded through the sequential evaluation and explicitly

considered Sharp’s back impairments during the subsequent analysis. London v. Comm’r of Soc.

Sec., 339 F. Supp. 3d 96, 106-07 (W.D.N.Y. 2018). As noted by the ALJ, Quinlan explicitly

considered Sharp’s back impairment in rendering his opinion and still concluded that Sharp was

capable of performing “a range of light exertion basic work activities.” (Tr. 99).



                                               CONCLUSION

                 This Court finds that the Commissioner’s denial of SSI was based on substantial

evidence and was not erroneous as a matter of law. Accordingly, the ALJ’s decision is affirmed.

For the reasons stated above, the Commissioner’s motion for judgment on the pleadings (Docket

# 10) is GRANTED. Sharp’s motion for judgment on the pleadings (Docket # 8) is DENIED,

and Sharp’s complaint (Docket # 1) is dismissed with prejudice.

IT IS SO ORDERED.



                                                                          s/Marian W. Payson
                                                                        MARIAN W. PAYSON
                                                                      United States Magistrate Judge

Dated: Rochester, New York
       June 23, 2020



        2
           The Commissioner has not requested sanctions, and the Court will not impose them sua sponte. Counsel
is cautioned, however, that this Court will not hesitate to consider sanctions for similar conduct in the future.
                                                        6
